831 So. 2d 780 (2002)
Alexander GALINDEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D02-2207.
District Court of Appeal of Florida, Third District.
December 4, 2002.
Rehearing Denied December 27, 2002.
Alexander Galindez, in proper person.
Richard E. Doran, Attorney General, and Barbara A. Zappi, Assistant Attorney General, for appellee.
Before JORGENSON, COPE, and GODERICH, JJ.
PER CURIAM.
We grant the motion for rehearing, withdraw our opinion dated September 11, 2002, and substitute this opinion in its stead.
The defendant's scoresheet erroneously reflects an assessment of 80 victim injury points for his conviction on count IV. Victim injury points on Count IV should have totaled 40 points as the conviction was for sexual union without penetration. See § 921.0011(7)(b), Fla. Stat. (1998); § 921.0014, Fla. Stat. (2001). Accordingly, we reverse the denial of the defendant's motion for rule 3.800 relief and remand for resentencing.
REVERSED AND REMANDED.